             Case 4:20-cv-05640-YGR Document 504 Filed 04/27/21 Page 1 of 7




 1   Karen I. Boyd (State Bar No. 189808)
     boyd@turnerboyd.com
 2   Marc David Peters (State Bar No. 211725)
     mdpeters@turnerboyd.com
 3   TURNER BOYD LLP
     702 Marshall Street, Suite 640
 4   Redwood City, California 94063
     Telephone: (650) 521-5930
 5   Facsimile: (650) 521-5931
 6   Attorneys for Non-Party NVIDIA Corporation
 7

 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                        OAKLAND DIVISION

11    EPIC GAMES, INC.,
                                                     Case No. 4:20-CV-05640-YGR
12           Plaintiff/Counter-Defendant,
                                                     NON-PARTY NVIDIA’S
13    v.                                             ADMINISTRATIVE MOTION TO SEAL
                                                     PORTIONS OF TRIAL EXHIBITS AND
14    APPLE INC.,                                    TESTIMONY
15           Defendant/Counterclaimant.
16

17

18

19

20

21

22

23

24

25

26

27

28
     NON-PARTY NVIDIA’S ADMINISTRATIVE MOTION TO                      CASE NO. 4:20-CV-05640-YGR
     SEAL PORTIONS OF TRIAL EXHIBITS AND TESTIMONY
                    Case 4:20-cv-05640-YGR Document 504 Filed 04/27/21 Page 2 of 7




1     1           Pursuant to Civil Local Rules 7-11 and 79-5, NVIDIA Corporation hereby brings this

2     2   administrative motion for an order to seal portions of trial exhibits and testimony.
      3           NVIDIA Corporation is not a party to this lawsuit. But the parties—Epic Games and
3
      4   Apple—seek to introduce highly confidential information regarding NVIDIA’s GeForce NOW
4
      5   cloud gaming service at their trial, both through NVIDIA documents serving as trial exhibits and
5
      6   the testimony of NVIDIA Director of Product Management Aashish Patel, who works on GeForce
6     7   NOW. NVIDIA does not seek broad sealing for its documents and this testimony. Instead, it seeks
7     8   to seal only the most competitively sensitive information, such as specific numbers regarding

8     9   NVIDIA’s costs, server capacities, and user base, as well as future plans (e.g., pricing plans) that
     10   have not yet been publicly announced. Public disclosure of such detailed information would harm
9
     11   NVIDIA and allow its current and potential competitors to gain an unfair advantage in the
10
     12   marketplace, particularly given the early stage of the cloud gaming market.
11
     13   I.      RELIEF REQUESTED
12 14             NVIDIA requests an order granting NVIDIA’s motion to seal the portions of the following
13 15     trial exhibits identified by the parties (Epic Games and Apple):

14 16                     Document                    Portions to be                  Entity Claiming
     17                                              filed under seal                 Confidentiality
15
     18         PX-2480/DX-3554               Pages 3-4 and 6-10               Non-party NVIDIA
16              PX-0729                       Pages 2-9                        Non-party NVIDIA
     19
17              PX-0728                       Page 1                           Non-party NVIDIA
     20
                  NVIDIA further requests that any portions of Mr. Patel’s trial testimony addressing highly
18 21
          confidential information, such as regarding NVIDIA’s non-public future plans or specific numbers
19 22
          regarding GeForce NOW costs, server capacities, user base, and future pricing, also be protected
20 23
          from public disclosure. NVIDIA will work with the parties to ensure that such confidential
     24
21        testimony can be elicited in as streamlined a manner as possible.
     25
22        II.     NVIDIA’S NON-PUBLIC INFORMATION IS PROPERLY SEALABLE UNDER
     26           THE “COMPELLING REASONS” STANDARD
23
     27           Protecting highly sensitive trade secrets is regularly found to meet the compelling reasons
24 28
          NON-PARTY NVIDIA’S ADMINISTRATIVE MOTION TO        1                        CASE NO. 4:20-CV-05640-YGR
          SEAL PORTIONS OF TRIAL EXHIBITS AND TESTIMONY
                   Case 4:20-cv-05640-YGR Document 504 Filed 04/27/21 Page 3 of 7




1     1   standard applicable to a motion to seal information presented at trial. Kamakana v. City and County

2     2   of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); see also Nixon v. Warner Commc’ns, Inc., 435
      3   U.S. 589, 598 (1978) (“[T]he right to inspect and copy judicial records is not absolute. . . . For
3
      4   example, the common law right of inspection has bowed before the power of a court to insure that
4
      5   its records are not . . . sources of business information that might harm a litigant’s competitive
5
      6   standing.”) (citations omitted). Information may be sealed so long as the party seeking to seal
6     7   provides “compelling reasons,” supported by specific factual findings, that outweigh the general
7     8   history of access and the public policies favoring disclosure.” Kamakana, 447 F.3d at 1178-1179.

8     9   Compelling reasons “exist when such ‘court files might have become a vehicle for improper
     10   purposes,’ such as the use of records to gratify private spite, promote public scandal, circulate
9
     11   libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon, 435 U.S. at 598)
10
     12   (emphasis added); see also Apple Inc. v. Samsung Elecs. Co., 727 F.3d 1214 (Fed. Cir. 2013)
11
     13   (applying Ninth Circuit law) (reversing the district court and ordering sealed “market research
12 14     reports [that] contain information that Apple’s competitors could not obtain anywhere else”); Apple
13 15     Inc. v. Psystar Corp., 658 F.3d 1150, 1162 (9th Cir. 2011) (“publication of materials that could

14 16     result in infringement upon trade secrets has long been a factor that would overcome” presumption
     17   of public access). The most commonly accepted definition of trade secrets, which the Ninth Circuit
15
     18   has applied in the sealing context, is found in comment (b) to section 757 of the first Restatement of
16
     19   Torts. See, e.g., In re Elec. Arts, Inc., 298 Fed. App’x 568, 569 (9th Cir. 2008). The Restatement
17
     20   defines a “trade secret” as “any formula, pattern, device or compilation of information which is used
18 21     in one’s business, and which gives him an opportunity to obtain an advantage over competitors who
19 22     do not know or use it.” Restatement of Torts § 757, cmt. b (1939).

20 23            Courts within the Ninth Circuit regularly find compelling reasons to seal documents
     24   containing valuable, competitive business information, because such information is a trade secret
21
     25   under the Restatement. For example, in Electronic Arts, the Ninth Circuit reversed a district court’s
22
     26   denial of a request to seal “pricing terms, royalty rates, and guaranteed minimum payment terms
23
     27   found in a license agreement which were plainly within the definition of ‘trade secrets.’” In re Elec.
24 28     Arts, 298 Fed. App’x. at 569-70; see also, e.g., Apple v. Samsung, 727 F.3d at 1222.
          NON-PARTY NVIDIA’S ADMINISTRATIVE MOTION TO        2                      CASE NO. 4:20-CV-05640-YGR
          SEAL PORTIONS OF TRIAL EXHIBITS AND TESTIMONY
                   Case 4:20-cv-05640-YGR Document 504 Filed 04/27/21 Page 4 of 7




1     1          Similarly, courts have found compelling reasons to seal non-public information regarding

2     2   pricing strategy, business decision-making, and financial records, because these also constitute trade
      3   secrets, and would expose the owner to competitive harm if disclosed. Rodman v. Safeway, Inc.,
3
      4   No. 11-cv-03003, 2014 WL 12787874, at *2 (N.D. Cal. Aug. 22, 2014); see, e.g., Arista Networks,
4
      5   Inc. v. Cisco Sys., Inc., No. 16-cv-00923-BLF, 2018 WL 2010622, at *2-3 (N.D. Cal. Apr. 30,
5
      6   2018) (sealing “highly confidential and sensitive information relating to Cisco’s financial
6     7   information and internal development strategies” and “highly confidential and sensitive information
7     8   relating to Arista’s financial and customer information”); Juicero, Inc. v. iTaste Co., No. 17-cv-

8     9   01921-BLF, 2017 WL 8294276, at *2 (N.D. Cal. Jun. 28, 2017) (sealing “confidential financial and
     10   business information”); Lathrop v. Uber Techs., Inc., No. 14-cv-05678-JST, 2016 WL 9185002, at
9
     11   *2 (N.D. Cal. Jun. 17, 2016) (“[U]nder Ninth Circuit law . . . internal reports are appropriately
10
     12   sealable under the ‘compelling reasons’ standard where that information could be used to the
11
     13   company’s competitive disadvantage.”); Transperfect Global, Inc. v. MotionPoint Corp., No. C 10-
12 14     2590-CW, 2014 WL 4950082, at *1 (N.D. Cal. Sept. 25, 2014) (sealing “confidential financial and
13 15     marketing information”); see also, e.g., McDonnell v. Southwest Airlines Co., 292 F. App’x 679,

14 16     680 (9th Cir. 2008) (holding that “compelling reasons” supported denying public access to
     17   “documents contain[ing] trade secrets and confidential procedures and communications”).
15
     18          NVIDIA Corporation is not a party to this lawsuit. The parties—Epic Games and Apple—
16
     19   seek to use NVIDIA’s confidential information at their trial. Both served document and deposition
17
     20   subpoenas seeking information about NVIDIA’s GeForce NOW cloud gaming service. NVIDIA
18 21     produced documents to both parties and produced a deposition witness, Mr. Aashish Patel, to
19 22     answer questions about GeForce NOW. NVIDIA’s highly confidential information (whether

20 23     documentary or testimonial) was appropriately designated pursuant to the Court’s protective order.
     24          Epic Games and Apple have now each served trial subpoenas on Mr. Patel, as they would
21
     25   not agree to use his deposition testimony at trial in place of calling him to the stand during a
22
     26   pandemic. And the parties’ counsel have informed NVIDIA that they wish to use confidential
23
     27   NVIDIA GeForce NOW documents as trial exhibits and elicit highly confidential testimony from
24 28     Mr. Patel, such as specific numbers about GeForce NOW costs, server capacities, and user base.
          NON-PARTY NVIDIA’S ADMINISTRATIVE MOTION TO     3                     CASE NO. 4:20-CV-05640-YGR
          SEAL PORTIONS OF TRIAL EXHIBITS AND TESTIMONY
                   Case 4:20-cv-05640-YGR Document 504 Filed 04/27/21 Page 5 of 7




1     1          From the parties’ trial exhibit lists, NVIDIA seeks to redact highly confidential portions of

2     2   the following three exhibits:
      3          PX-2480/DX-3554 is an internal NVIDIA presentation entitled “GFN Review,” is dated
3
      4   January 8, 2021, and is attached to the concurrently filed Patel Declaration as Exhibit A. It was
4
      5   Exhibit No. 203 at Mr. Patel’s deposition. Page 3 contains non-public GeForce NOW subscriber
5
      6   data. Page 4 contains non-public information regarding NVIDIA’s future product plans. Pages 6-8
6     7   contain non-public information regarding NVIDIA’s GeForce NOW competitive pricing strategy.
7     8   Page 9 contains non-public GeForce NOW cost data. Page 10 contains non-public GeForce NOW

8     9   server capacity planning data. The information in this presentation is not available to the public and
     10   was designated “Highly Confidential – Attorneys’ Eyes Only” pursuant to the Court’s protective
9
     11   order when it was produced to the parties.
10
     12          PX-0729 is an internal NVIDIA presentation entitled “GEFORCE NOW Work Week 40
11
     13   KPIs (9/29 Fri – 10/05 Thu)” and is attached to the Patel Declaration as Exhibit B. It was Exhibit
12 14     No. PX729 at Mr. Patel’s deposition. Pages 2-4 and 7 contain non-public GeForce NOW subscriber
13 15     data. Pages 5-6 contain non-public information regarding a categorization of product launches.

14 16     Page 8 contains non-public GeForce NOW server capacity data. Page 9 contains non-public
     17   GeForce NOW cost data. The information in this presentation is not available to the public and was
15
     18   designated “Highly Confidential – Attorneys’ Eyes Only” pursuant to the Court’s protective order
16
     19   when it was produced to the parties.
17
     20          PX-0728 is a spreadsheet containing non-public GeForce NOW subscriber data extracted
18 21     from an internal NVIDIA database and is attached to the Patel Declaration as Exhibit C. It was
19 22     Exhibit No. PX728 at Mr. Patel’s deposition. The information in this spreadsheet is not available to

20 23     the public and was designated “Highly Confidential – Attorneys’ Eyes Only” pursuant to the
     24   Court’s protective order when it was produced to the parties.
21
     25          The subscriber data, pricing strategy, product planning, cost data, and server capacity data
22
     26   and planning information in NVIDIA’s internal presentations PX-2480/DX-3554 and PX-0729 and
23
     27   the subscriber data in NVIDIA’s spreadsheet PX-0728 meets the compelling reasons standard.
24 28     Arista, 2018 WL 2010622, at *2-3 (sealing “highly confidential and sensitive information relating
          NON-PARTY NVIDIA’S ADMINISTRATIVE MOTION TO     4                       CASE NO. 4:20-CV-05640-YGR
          SEAL PORTIONS OF TRIAL EXHIBITS AND TESTIMONY
                   Case 4:20-cv-05640-YGR Document 504 Filed 04/27/21 Page 6 of 7




1     1   to [a party’s] financial and customer information”); Lathrop v. Uber Techs., Inc., 2016 WL

2     2   9185002, at *2 (“[U]nder Ninth Circuit law . . . internal reports are appropriately sealable under the
      3   ‘compelling reasons' standard where that information could be used to the company's competitive
3
      4   disadvantage.”); Schwartz v. Cook, No. 5:15-cv-03347-BLF, 2016 WL 1301186, at *2 (N.D. Cal.
4
      5   Apr. 4, 2016) (sealing “information about [a party’s] business performance, structure, and finances
5
      6   that could be used to gain unfair business advantage against them”); Rodman, 2014 WL 12787874,
6     7   at *2 (sealing non-public information regarding pricing strategy, business decision-making, and
7     8   financial records); Transperfect, 2014 WL 4950082, at *1 (sealing “confidential financial and

8     9   marketing information”).
     10          As set forth in the Declaration of Aashish Patel in support of this motion, disclosing trade-
9
     11   secret information about the specific details of NVIDIA’s costs, the capacity of its servers, user
10
     12   statistics, and NVIDIA’s future plans and roadmaps to its competitors and the remainder of the
11
     13   public would competitively disadvantage NVIDIA in the nascent game-streaming market. Patel
12 14     Decl. ¶¶ 3-5, 7. As a result, NVIDIA guards this information as highly confidential and NVIDIA
13 15     takes measures to maintain the secrecy of such information. Patel Decl. ¶ 6. NVIDIA would face

14 16     harm from public disclosure of the information identified in PX-2480/DX-3554, PX-0729, and PX-
     17   0728 or the same or similarly specific information elicited from Mr. Patel at trial. Patel Decl. ¶ 7.
15
     18          NVIDIA also asks that, for the same reasons, the Court seal the portions of Mr. Patel’s
16
     19   testimony that discloses NVIDIA’s non-public future plans or specific, non-public numbers
17
     20   regarding GeForce NOW costs, server capacities, and user base, and prevent its public disclosure.
18 21     NVIDIA will work with the parties to “cluster” the testimony they seek so that the courtroom need
19 22     be cleared for the minimum amount of time.

20 23            As set forth in the Declaration of Marc David Peters in support of this motion, NVIDIA has
     24   met and conferred with the parties’ counsel regarding this motion. Peters Decl. ¶ 2. Epic has no
21
     25   objection to NVIDIA’s motion and does not oppose. Peters Decl. ¶ 3. Apple could not say at this
22
     26   time whether it would oppose NVIDIA’s motion. Peters Decl. ¶ 4.
23
     27          For the foregoing reasons, non-party NVIDIA respectfully requests that the Court grant this
24 28     Administrative Motion to Seal Portions of Trial Exhibits and Testimony.
          NON-PARTY NVIDIA’S ADMINISTRATIVE MOTION TO      5                      CASE NO. 4:20-CV-05640-YGR
          SEAL PORTIONS OF TRIAL EXHIBITS AND TESTIMONY
                  Case 4:20-cv-05640-YGR Document 504 Filed 04/27/21 Page 7 of 7




1     1   Dated: April 27, 2021                           Respectfully submitted,

2     2                                                   TURNER BOYD LLP
      3
3                                                         /s/ Marc David Peters
      4                                                   Karen I. Boyd (State Bar No. 189808)
4                                                         boyd@turnerboyd.com
      5                                                   Marc David Peters (State Bar No. 211725)
5                                                         mdpeters@turnerboyd.com
      6                                                   TURNER BOYD LLP
6                                                         702 Marshall Street, Suite 640
      7
                                                          Redwood City, California 9063
7     8                                                   Telephone: (650) 521-5930

      9                                                   Attorneys for Non-Party NVIDIA Corporation
8
     10
9
     11
10
     12
11
     13
12 14
13 15
14 16
     17
15
     18
16
     19
17
     20
18 21
19 22
20 23
     24
21
     25
22
     26
23
     27
24 28
          NON-PARTY NVIDIA’S ADMINISTRATIVE MOTION TO         6                     CASE NO. 4:20-CV-05640-YGR
          SEAL PORTIONS OF TRIAL EXHIBITS AND TESTIMONY
